Citation Nr: 1818860	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Army from May 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In June 2016, the Veteran appeared and provided testimony at a Board hearing and a transcript of that hearing is of record.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran has PTSD related to his experiences during his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated February 2013.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  That said the Board's grant of service connection for PTSD represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran asserts that service connection is warranted for his psychiatric symptoms, claimed as PTSD, because of traumatic experiences during his military service.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

A diagnosis of PTSD must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  38 C.F.R. § 4.125(a).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the upon the to the recently-updated Fifth Edition, (DSM-5).  However, the Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in June 2012. 

The Veteran has identified the primary events that he considers to be the precipitating causes of his PTSD.  Specifically, he has described his duties in Vietnam as a Quad-50 gunner included providing perimeter security and security for convoys.  As a result of this service, he reports that his unit came under fire numerous times and he witnessed multiple casualties of friendly and enemy military personnel and civilians.  One of the most traumatic events occurred when he was forced to fire the Quad-50 guns at Vietcong who were mixed among civilians and thus may have resulted in the unintentional taking of civilian lives.  See VA Progress Notes dated between 2012 and 2013; VA Examination Report dated in December 2013, and March 2014 medical opinion from F. Dowling, M.D.  The Veteran also elaborated upon these incidents in a June 2016 Board hearing.

There is no indication the Veteran engaged in combat, as he did not receive any commendations or awards, such as the Combat Infantryman Badge, Purple Heart, or similar citation, typically awarded primarily or exclusively for circumstances relating to combat.  However his DD Form 214 confirms that he served on active duty in the Republic of Vietnam during the Vietnam era as an air defense artillery crewman.  He has also consistently reported in-service stressors that fall within the scope fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3).  The Board finds the Veteran's stressors are also independently sufficient to conclude that he engaged in combat with the enemy.  

Therefore, the remaining questions are whether the Veteran has a valid diagnosis of PTSD under the DSM criteria, and whether that diagnosis is related to these in-service stressors.  On this point, there are opinions in favor of and against the claim.

In October 2012, the Veteran was seen by a VA psychology trainee, and a supervising psychologist, at the VAMC after referral due to a positive PTSD screening.  He reported experiencing nightmares, hypervigilance, low startle threshold and anxiety, which began immediately after his service in Vietnam.  He also initially experienced flashbacks, which have since abated.  More recently he has experienced increased irritability that is exacerbated by sleep problems related to nightmares and habit.  He reports that he typically wakes between 3-4am, which is the period of time when enemy attacks were most commonly encountered by his unit.  

As part of the evaluation, the Veteran underwent psychological testing which showed his PCL-M (PTSD Check List-Military Version) score was 29, indicating a mild PTSD.  His presentation was considered consistent with chronic PTSD in partial remission, based on symptoms of mild hypervigilance at night, avoidance of reminders of combat, and persistent sleep disturbance.  Unfortunately, the persuasive value of the favorable opinion is weakened as there is no indication that the VA trainee or supervising psychologist reviewed specific stressor history or that there was specific discussion of the DSM criteria, which detracts from the probative value of the opinion.  

The Veteran underwent a VA examination for PTSD in December 2013.  The VA psychologist noted that the Veteran's reports of receiving small arms fire when on convoys and firing at Vietnamese from a stalled convoy under attack were adequate to support diagnosis of PTSD and were related to his fear of hostile military or terrorist activity.  In going through the PTSD diagnostic criteria, he also reported the Veteran met requirements for Criterion A (directly experiencing traumatic event) and Criterion B, (which relate to recurrent distressing dreams).  The Veteran also met Criterion E through H (irritability, sleep disturbance, duration of the disturbance, disturbance due to substance use or other illness).  Responses were not provided for Criterion C (persistent avoidance of stimuli) or Criterion D (negative alterations in cognition and  mood).  The Board notes these criteria are set forth in the DSM-5 format, but the VA examiner specifically noted that he evaluated the Veteran under both the DSM-IV and DSM-5 criteria.

Despite finding the Veteran's stressors were adequate to support a diagnosis of PTSD and were related to his fear of hostile military or terrorist activity; the VA psychologist found the Veteran does not meet the criteria of a diagnosis of PTSD under either the DSM-IV or the DSM-5.  He opined that the Veteran's involvement in a number of activities was inconsistent with Criterion C (persistent avoidance of stimuli) in that he did not display any hesitation in talking about his military experiences to students and was involved in a model builders organization because of his knowledge of and experience with the Quad 50.  The psychologist noted that the previous PTSD diagnoses by the VA psychology intern and by a Vet Center counselor (presumably since no treatment records from the Vet Center were in the claims folder) were likely based on symptoms that do not meet DSM-IV or DSM-5 criteria for PTSD.  The psychologist also diagnosed unspecified anxiety disorder, but found it was not related to service as it was not documented prior to 2012 his reported dreams are and irritability were inconsistent as described, were not linked to military events or injuries.

Thereafter, the Veteran's submitted an opinion from a private physician.  The examiner indicated that in preparing the report, he reviewed the VA clinical records, the December 2013 VA examination, and notes from the Veteran's Vet Center therapist.  As part of the evaluation, the Veteran completed psychological screening, including the PCL (PTSD Symptom Checklist), the PHQ-9 (Patient Health Questionnaire), and the GAD-7 (Generalized Anxiety Disorder).  The results of the PCL yielded scores of 42 for current symptoms (over the last month) and 77 when considering symptoms at their worst in the early 1970s (after conclusion of military service).  The Veteran's score on the PHQ-9 was negative for current depression and his GAD 7 score was negative for current clinically significant anxiety.  

The examiner also noted the stressors experienced by the Veteran.  When asked to describe in more detail the incidents that he believed had a significant impact on him and that still affect him today, the Veteran noted one such incident occurred while his squad was in support of a convoy traveling to Kan Turn.  In that incident his unit was ambushed at Mang Yang Pass by gunfire and RPG s.  The Viet Cong forces attacking placed themselves behind some Vietnamese civilians and the Veteran was terrified that he would die.  He also felt powerless as he feared that he could injure or kill civilians yet he had to fire to repel the attackers or they would have been massacred.  He stated that the first couple of years after leaving the military were more difficult as he re-experienced symptoms including nightmares, vivid recollections and severe anxiety/panics, insomnia, irritability, angry outbursts and avoidance of reminders of these traumatic military experiences.  He still experiences some of the symptoms, but they are less frequent.

The examiner concluded that based on the clinical interview, observations, and review of assessment measures and records, that the Veteran meets all criteria for PTSD outlined by DSM-V.  The Veteran was seen as open, honest, and reliable as a historian, who has appropriately demonstrated experiences and feelings of anxiety, sadness, guilt, regret and appropriately discussed chronic PTSD symptoms including re-experiencing, avoidance, and arousal symptoms and the impact on his work and personal life.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board finds that the March 2014 opinion provides competent and credible medical evidence showing that the Veteran has currently diagnosed PTSD related to his identified in-service stressors.  Although the diagnosis was not made by a VA psychologist, the Board finds that the Veteran's stressors are combat stressors, as provided above.  There is no requirement that a VA psychologist or psychiatrist, or one contracted by VA, diagnose PTSD and find that it is related to a combat stressor.  The March 2014 PTSD diagnosis is therefore sufficient.  

Based on the above, the Board concludes that all elements have been met for service connection for PTSD and the appeal is granted.  

Finally, the Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. at 5.  Also, a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

To the extent that the record supports a claim of service connection anxiety disorder, it is important to recognize that the Veteran is not entitled to be doubly compensated for the same disability symptoms.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Absent evidence of anxiety disorder with distinct symptomatology from his service-connected PTSD, consideration of service connection for anxiety based on the same in-service occurrence and symptomatology is not warranted.  Such an action would amount to impermissible pyramiding.  

Accordingly, the award of service connection for PTSD, which includes his anxiety symptomatology, constitutes a full grant of the benefit sought on appeal.  

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


